              Case 2:19-cv-00169-TSZ Document 60 Filed 07/30/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        MICHAEL S. WAMPOLD and DINA
          L. WAMPOLD,
 8
                                     Plaintiff,
 9                                                            C19-169 TSZ
                  v.
10                                                            MINUTE ORDER
          SAFECO INSURANCE COMPANY
11        OF AMERICA,

12                                   Defendant.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    The Court SETS a telephone status conference in this matter for
15 Wednesday, August 4, 2021 at 11:00 a.m. Counsel should be prepared to discuss any
   mediation of the remaining claims, whether the case will proceed to trial, the nature of
16 the claims and defenses remaining for trial, the amount of time to try the case, and any
   objections to trying the case remotely using the ZoomGov.com platform. Counsel will be
17 provided dialing instructions via email.

18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 30th day of July, 2021.
20
                                                          Ravi Subramanian
21                                                        Clerk
22                                                        s/Gail Glass
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
